Citation Nr: 1710388	
Decision Date: 03/24/17    Archive Date: 04/11/17

DOCKET NO.  09-15 700	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION


The Veteran served on active duty from October 1982 to August 1989.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

In a prior December 9, 2014 decision, the Board, in part, remanded these claims concerning whether there is new and material evidence to reopen the claim of entitlement to service connection for a left knee disability and for service connection for a cervical strain.  The Board remanded these claims on the premise that the Veteran had submitted a timely Notice of Disagreement (NOD) in response to their denial but had not, as required, been provided a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board since has learned that, during his hearing before a local Decision Review Officer (DRO), the Veteran withdrew these claims.  See 38 C.F.R. § 20.204 (2015).  So the Board's prior decision remanding these claims was in error and, therefore, is being VACATED to the extent it did that.



ORDER

The Board's December 9, 2014 decision that, in part, remanded claims concerning whether there was new and material evidence to reopen a claim of entitlement to service connection for a left knee disability and for service connection for a cervical strain is VACATED (to that extent only).




	                        ____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals